Citation Nr: 0418860	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-05 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to February 
1972.  Service in Vietnam is indicated by the evidence of 
record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).

Procedural history 

A review of the record reveals that entitlement to service 
connection for bilateral hearing loss and tinnitus was denied 
in a March 1994 rating decision.  The veteran sought to 
reopen the claim for service connection for bilateral hearing 
loss in March 1998.  In a September 1998 rating decision, the 
RO determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran did not appeal 
that decision.  

The veteran sought to reopen the claims for service 
connection for bilateral hearing loss and tinnitus in May 
2001.  His claims were denied in the November 2001 RO rating 
decision referred to above.  This appeal followed.  

In December 2002, the Board undertook additional evidentiary 
development under a recently-enacted regulation, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2003).  As a result of the development 
action, a report of VA examination in March 2003 was added to 
the veteran's claims folder.  



However, in Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir.), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated portions of the new regulation.  The 
Federal Circuit specifically noted that 38 C.F.R. § 19(a)(2) 
(2002) is inconsistent with 38 U.S.C.A. § 7104(a) (West 2002) 
because it denies appellants a "review on appeal" when the 
Board considers additional evidence without having to remand 
the case to the RO for initial consideration.  See also 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  For this 
reason, the case was remanded to the RO by the Board in July 
2003.  

In October 2003, the RO issued a Supplemental Statement of 
the Case (SSOC) which confirmed and continued its previous 
denial of the veteran's claims.  Thus, DAV/Bernard concerns 
have been rectified.  

Issues not on appeal

The veteran's appeal originally included the issues of 
whether new and material evidence had been received to reopen 
a claim of entitlement to service connection for a back 
disability and entitlement to service connection for 
bilateral knee disability.  These issues were denied by the 
Board in a December 2002 decision.  The Board's decision is 
final as to these issues.  See 38 C.F.R. § 20.1100 (2003).  


FINDINGS OF FACT

1.  An unappealed September 1998 RO rating decision 
determined that new and material evidence had not been 
submitted to reopen the veteran's previously-denied claim of 
entitlement to service connection for bilateral hearing loss.  

2.  Evidence received since the September 1998 RO decision 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  An unappealed March 1994 RO rating decision denied 
entitlement to service connection for tinnitus.  

4.  Evidence received since the March 1994 RO decision does 
not bear directly and substantially upon the specific matter 
under consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The September 1998 rating decision is final.  Evidence 
received since the September 1998 rating decision is not new 
and material and the veteran's claim of entitlement to 
service connection for bilateral hearing loss is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§  3.156 (as in effect prior to August 29, 2001); 38 C.F.R. 
§§ 3.104(a), 20.1103 (2003).

2.  The March 1994 rating decision is final.  Evidence 
received since the March 1994 rating decision is not new and 
material and the veteran's claim of entitlement to service 
connection for tinnitus is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (as in effect 
prior to August 29, 2001); 38 C.F.R. §§ 3.104(a), 20.1103 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
bilateral hearing loss and tinnitus.  As explained elsewhere 
in this decision, as a preliminary matter the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen the veteran's previously denied 
claims.  



Initial Matter

As noted in the Introduction, the veteran's claims have been 
denied in the past.  As will be explained in much greater 
detail elsewhere in this decision, in order for previously-
denied claims to be reopened, new and material evidence must 
be received.  In its November 2001 rating decision, the RO 
apparently reopened the claims for service connection for 
bilateral hearing loss and tinnitus, and considered the claim 
on the merits.  However, in the October 2003 SSOC, the RO 
noted that the evidence that had been submitted in connection 
with the veteran's claims to reopen did not constitute new 
and material evidence.  
 
In any event,  the Board must make its own determination as 
to whether new and material evidence has been received which 
is sufficient to reopen the veteran's claims.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
October 2003 SSOC of the relevant law and regulations and the 
types of evidence that could be submitted by him in support 
of his claims.

Additionally, and crucially, a letter was sent by VA to the 
veteran in August 2001, with a copy to his representative, in 
which the veteran was specifically informed as to what 
evidence he needed to submit to substantiate a claim for 
service connection for the issues on appeal.  He was informed 
that to establish entitlement to service connected 
compensation benefits, the evidence must show (1) an injury 
in service or a disease that began in or was made worse 
during service or an event in service causing injury or 
disease; (2) a current physical disability; and (3) a 
relationship between the current disability and an injury, 
disease or event in service.  The veteran was informed by the 
RO by means of the August 2001 letter what evidence he was 
required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Further, he was 
advised that it remained his responsibility to ensure that VA 
received the relevant nongovernmental records.  Based on the 
information provided to the veteran and his representative, 
specifically the August 2001 letter, the Board finds that 
VA's statutory duty to notify the veteran has been fully 
satisfied.

Duty to assist 

VA ordinarily has a duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim.  The VCAA also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, the 
issues on appeal involve the matter of whether previously 
denied claims may be reopened. VA's duty to assist the 
veteran in the development of his claims is not triggered 
unless and until the claim is reopened.  See 38 U.S.C.A. § 
5103A.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  In September 
2002, the veteran testified at a video conference hearing 
before the undersigned Veterans Law Judge.  As a result of 
development action taken by the Board, a report of VA 
audiological examination conducted in March 2003 was added to 
the veteran's claims folder.  The veteran has not pointed to 
any evidence pertinent to the issues on the title page which 
exists and which has not been associated with his VA claims 
folder.  

Therefore, the Board concludes that the provisions of the 
VCAA have been complied with to the extent required under the 
circumstances presented in this case.  Accordingly, the Board 
will proceed to a decision on the issues on appeal.

Pertinent Law and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).



Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2003).  For certain 
chronic disorders, to include organic diseases of the nervous 
system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claims to reopen were 
initiated in May 2001, prior to August 2001, his claims will 
be adjudicated by applying the law previously in effect, 
38 C.F.R. § 3.156(a) (2001).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim but only after ensuring the VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Combat status

38 U.S.C.A. § 1154(b) provides that in the case of any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  See also 38 C.F.R. § 3.304(d) (2003).

However, the Court has held that 38 U.S.C.A. § 1154(b) can be 
used only to provide a factual basis upon which a 
determination could be made that a particular disease or 
injury was incurred or aggravated in service, not to show the 
existence of a current disability or link the claimed 
disorder etiologically to active service.  See Libertine v. 
Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does 
not establish service connection for a combat veteran; it 
aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  A 
veteran must still generally establish his claim by competent 
medical evidence tending to show a current disability and a 
nexus between that disability and those service events.  See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  In Kessel v. 
West, 13 Vet. App. 9, 16-19 (1999), the Court reiterated that 
the 38 U.S.C.A. § 1154(b) presumption only relates to the 
question of service incurrence, it does not relate to 
questions of whether the veteran has a current disability or 
whether there was a nexus between the in-service event and 
the current disability.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss. 

Factual background

As noted in the Introduction, the veteran's claim for service 
connection for bilateral hearing loss was previously denied 
by the RO in a decision dated in March 1994.  In September 
1998, the RO determined that new and material evidence had 
not been received to reopen the claim.  The veteran did not 
appeal that decision.

The "old" evidence 

At the time of the September 1998 rating decision, the 
evidence of record included the veteran's service medical 
records, which failed to show that the veteran had hearing 
loss as defined by VA regulations.  

The veteran's DD 214 shows that he served in Vietnam during 
the Vietnam War and was awarded the Vietnam Campaign Medal 
and the Vietnam Service Medal.  He served in the U.S. Army 
and was assigned to Co. D 185th Engineer Battalion.  His 
military occupational specialty (MOS) was heavy truck driver.  

During a VA audiology examination in December 1993, 
audiometric testing showed an average decibel loss of 22 
decibels in the right ear and 34 decibels in the left ear.  
Speech recognition was 100 percent in the right ear and 96 
percent in the left ear.  The results were interpreted as 
showing a moderate sensorineural hearing loss at 4000 Hertz 
bilaterally.  

In a March 1994 rating decision, the RO denied entitlement to 
service connection for bilateral hearing loss on the basis 
that the evidence did not show that hearing loss was incurred 
during active service.  The veteran did not file an appeal.  

VA outpatient treatment records dated from October 1997 to 
March 1998 reflect treatment for hearing loss.  

In a September 1998 rating decision, the RO declined to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  The denial was predicted on a 
finding that the veteran had not submitted evidence showing 
that the hearing loss was related to his period of service.  
The veteran was duly notified of that decision.  He did not 
file an appeal.  

In May 2001, the veteran filed a request to reopen his claim.  
The subsequent procedural history has been set out in the 
Introduction above.  

The additional evidence

Evidence received since September 1998 consists of testimony 
provided at the videoconference hearing in September 2002 and 
a report of VA audiometric examination in March 2003 which 
was obtained at the request of the Board.  

During the September 2002 video conference hearing, the 
veteran claimed that his bilateral hearing loss was the 
result of acoustic trauma in Vietnam while performing his 
duty as a truck driver and/or on a truck handling a mounted 
M-60 machine gun.  

The VA audiometric examination in March 2003 reported an 
average decibel loss of 21.25 for the right ear and 31.25 in 
the left ear.  Speech recognition was 100 percent in both 
ears.  The VA examiner noted that hearing results in both the 
veteran's entrance and separation examinations were within 
normal limits for the frequencies 500 hertz to 4000 hertz at 
both times.  The examiner opined that for this reason, it was 
not likely that the veteran's hearing loss is the result of 
military service.  

Analysis

The unappealed September 1998 RO decision is final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As explained above, 
the veteran's claim for service connection for bilateral 
hearing loss may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2001).   Therefore, the Board's inquiry will be 
directed to the question of whether any additionally received 
evidence bears directly and substantially upon the specific 
matter under consideration, namely whether the veteran's 
current hearing loss is related to his military service.  

The Board observes that while the March 2003 VA examination 
report may be considered "new" in that it was not of record 
at the time of the 1998 RO decision, it is not "material".  
The VA examiner did not indicate that any currently diagnosed 
hearing loss is etiologically related to the veteran's 
military service.  In fact, the examiner specifically opined 
that the veteran's hearing loss is not likely related to his 
active service.  There is no additionally received medical 
evidence which indicates or even suggests that any currently 
diagnosed bilateral hearing loss is etiologically related to 
the veteran's period of service.  Therefore, the additional 
medical evidence is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].

To the extent that the veteran himself, through his September 
2002 testimony, contends that his hearing loss is the result 
of acoustic trauma incurred in service, this is essentially 
repetitive of statements he previously made.  As such, these 
statements are not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  Moreover, it is now well established that a 
person without medical training, such as the veteran, is not 
qualified to render a medical opinion such matters as medical 
diagnosis.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

Because there is still no competent medical evidence that 
bilateral hearing loss existed in service or that the 
veteran's current bilateral hearing loss is etiologically 
related to service, the new evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

The Board acknowledges the veteran's April 2003 statement 
wherein he asserts that his hearing loss is due to exposure 
to acoustic noise "in a combat environment."  While the 
objective record does not confirm that the veteran engaged in 
combat during his period of active service, the Board notes 
that even assuming for argument's sake that he is a combat 
veteran the hearing loss claim would still be denied based on 
the same reasons and bases noted above.  As discussed above, 
the competent medical evidence added to the record since the 
1998 rating decision does not show that bilateral hearing 
loss is related to the veteran's period of service.  The 
application of 38 U.S.C.A. § 1154(b) to the present claim 
cannot change the Board's decision.  See Libertine, supra.

In short, the veteran has not submitted competent medical 
evidence which serves to link the veteran's hearing loss to 
service.  The evidence which has been presented since 
September 1998 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156 (2001); see also Hodge, 
supra.  Therefore, the Board finds that the veteran's attempt 
to reopen his claim of entitlement to service connection for 
bilateral hearing loss is unsuccessful.  The recently 
submitted evidence not being both new and material, the claim 
of service connection for bilateral hearing loss is not 
reopened and the benefit sought on appeal remains denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefits sought on appeal are 
accordingly denied.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a claim of entitlement to service 
connection for tinnitus.  

Factual background

As noted in the Introduction, the veteran's claim for service 
connection for tinnitus was previously denied by the RO in a 
decision dated in March 1994.  The veteran did not appeal 
that decision.

The "old" evidence 

At the time of the March 1994 decision, the evidence of 
record included the veteran's service medical records, which 
are negative for complaint, treatment or diagnosis of 
tinnitus.  

A VA audiology examination report in December 1993 noted that 
the veteran experienced intermittent unilateral tinnitus in 
the left ear, which was described as being mild in degree, 
high in frequency.  

In a March 1994 rating decision, the RO denied entitlement to 
service connection for tinnitus on the basis that the 
evidence did not show that tinnitus was incurred during 
active service.  The veteran did not file an appeal.  

In May 2001, the veteran filed a request to reopen his claim.  

The additional evidence

Evidence received since March 1994 consists of VA treatment 
records dated from October 1997 to March 1998, testimony 
provided at a video conference hearing in September 2002 and 
a report of VA audiometric examination in March 2003.  

The VA treatment records show that the veteran was seen in 
February 1998 for complaint of severe frequent tinnitus in 
the left ear.  A history of military noise exposure was 
noted.  A diagnosis of tinnitus was noted on a progress note 
dated in March 1998.  

During the September 2002 video conference hearing, the 
veteran claimed that his tinnitus was the result of acoustic 
trauma in Vietnam while performing his duty as a truck driver 
and/or on a truck handling a mounted M-60 machine gun.  

VA audiometric examination in March 2003 noted the veteran's 
complaint of tinnitus.  His tinnitus was unilateral and 
intermittent with one to two episodes of varying duration and 
severity a week in the left ear.  The examiner opined that it 
is not likely that the veteran's tinnitus is the result of 
his military service.  

Analysis

The unappealed March 1994 decision is final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  As explained above, the 
veteran's claim for service connection for tinnitus may only 
be reopened if he submits new and material evidence.  

The Board observes that while the VA treatment records and 
March 2003 VA examination report may be considered "new" in 
that they were not of record at the time of the 1994 RO 
decision, they are not "material".  The VA treatment 
records reflect current treatment for tinnitus without any 
indication that the condition was incurred in service.  The 
Court has held that medical evidence which merely documents 
continued diagnosis and treatment of disease, without 
addressing the crucial matter of medical nexus, does not 
constitute new and material evidence. 
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994).  

With respect to medical nexus, the December 2003 VA examiner 
did not indicate that the veteran's tinnitus is etiologically 
related to his military service.  In fact, the examiner 
specifically opines that the veteran's tinnitus is not likely 
related to his service.  There is no additionally received 
medical evidence which indicates or even suggests that any 
currently diagnosed tinnitus is etiologically related to the 
veteran's period of service.  The additional medical evidence 
is therefore not so significant that it must be considered in 
order to fairly decide the merits of the claim.   See 
Villalobos, supra.

The veteran himself, through statements made as to in-service 
noise exposure in February 1998 treatment record and his 
September 2002 testimony, contends that his tinnitus is the 
result of acoustic trauma incurred in service.  However, this 
is essentially repetitive of statements he previously made.  
As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Moreover, it is now 
well established that a person without medical training, such 
as the veteran, is not qualified to render a medical opinion 
such matters as medical diagnosis.  See Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

The Board's discussion as to combat status in connection with 
the hearing loss claim applies as well to this claim.  That 
is, even if noise exposure in service is acknowledged, this 
in and of itself does not serve to reopen the claim in the 
absence of competent medical nexus evidence.  See Libertine.

In short, the veteran has not submitted competent medical 
evidence which serves to link his tinnitus to his military 
service. In the absence of such evidence, his claim may not 
be reopened.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  Because new and material evidence has 
not been received, the Board finds that the veteran's claim 
of entitlement to service connection for tinnitus cannot be 
reopened. The benefit sought on appeal remains denied.

Because there is still no competent medical evidence that 
tinnitus existed in service or that the veteran's current 
tinnitus is etiologically related to service, the new 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim.   See 
38 C.F.R. § 3.156 (2001); see also Hodge, supra.  Therefore, 
the Board finds that the veteran's attempt to reopen his 
claim of entitlement to service connection for tinnitus is 
unsuccessful.  The recently received evidence not being new 
and material, the claim of service connection for tinnitus is 
not reopened and the benefit sought on appeal remains denied.

Conclusion

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against the veteran's claims.  The benefits sought on 
appeal are accordingly denied.

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim. The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claims.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).


ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for bilateral hearing loss 
not having been received, the claim is not reopened and the 
benefit sought on appeal remains denied.

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for tinnitus not having 
been received, the claim is not reopened and the benefit 
sought on appeal remains denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



